United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2163
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                 Morgan Littleton

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: December 18, 2015
                            Filed: December 21, 2015
                                  [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Morgan Lee Littleton directly appeals the sentence imposed by the district
    1
court after he pled guilty to producing child pornography. His counsel has moved

        1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence was unreasonable. Having jurisdiction under 28 U.S.C.
§ 1291, this court dismisses the appeal.

       Littleton’s appeal waiver should be enforced and prevents consideration of his
claim. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review
of validity and applicability of appeal waiver); United States v. Andis, 333 F.3d 886,
889-90 (8th Cir. 2003) (en banc) (court should enforce appeal waiver and dismiss
appeal where it falls within scope of waiver, plea agreement and waiver were entered
into knowingly and voluntarily, and no miscarriage of justice would result). An
independent review of the record under Penson v. Ohio, 488 U.S. 75 (1988), reveals
no nonfrivolous issues for appeal.

      The appeal is dismissed and counsel’s motion to withdraw is granted.
                      ______________________________




                                         -2-